Title: To Thomas Jefferson from William Cocke, 17 August 1796
From: Cocke, William
To: Jefferson, Thomas


                    
                        Sir
                        Tennessee, Mulberry-grove August 17. 1796.
                    
                    By your friend, Doctor Rose, I have the pleasure to inform you, that the people of this State, of every description, express a wish that you should be the next President of the United States, and Mr. Burr, Vice President.
                    I believe it is upwards of twenty years since I had the pleasure of seeing you; during which time, I have entertained a high respect as well for your person, as political sentiments, and shall be glad to receive a line from you, in return for which, I shall certainly give you the politics of this State, with such other information, as you may wish to have from this quarter. With respect, I am, Sir, Your real friend,
                    
                        William Cocke
                    
                